On March 11, 2008, the Defendant was sentenced for Count I: Forgery, a felony, in violation of Section 45-6-325(l)(b), MCA, to the Montana State Prison for a term of Ten (10) years, such sentence suspended subject to terms and conditions of probation; and Count II: Forgery, a felony, in violation of Section 45-6-325(l)(b), MCA, to Montana State Prison for a term of Ten (10) years, such sentence suspended subject to terms and conditions of probation; sentences imposed for Counts I and II shall run concurrently; and other terms and conditions outlined in the Judgment given March 11, 2008.
On February 28,2012, the suspended portion of the sentence ordered by the Court on March 11,2008, was revoked. The Defendant was sentenced on each of Counts I and II of Forgery to a Ten (10) year period of incarceration at a Montana State Prison; sentences shall run concurrent to each other and concurrent to his underlying sentence from December 13, 2011 for being a Felon in Possession of a Firearm, a felony, in US Dist. Court, Dist. Of Montana, Docket No. CR-11-10-HCCL; Defendant shall receive credit for 55 days actually served on this sentence prior to the date of this Judgment; and other terms and conditions given in the Judgment on February 28, 2012.
On November 7, 2013, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rides of the Sentence Review Division of the Supreme Court of Montana provides that, “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 7 th day of November, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.